759 N.W.2d 883 (2009)
Deborah A. HUGHES, Plaintiff/Counter-Plaintiff-Appellant,
v.
Ronald A. WOOD, Walter Roe, Donald Williams, County of Antrim, and Arlen Turner, Defendants-Appellees, and
Cecil P. Dunn and Robert Dunn, Defendants-Appellees, and
Diane Dunn, Defendant, and
Cecil P. Dunn Construction, Inc., Defendant/Counter-Defendant-Appellee.
Docket No. 136592. COA No. 274487.
Supreme Court of Michigan.
February 4, 2009.


*884 Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the March 11, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.